DETAILED ACTION
Status of the Application
This office action is in response to Applicant’s communications filed on January 29, 2021 and May 5, 2021.  Claims 1-20 are pending, have been examined, and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation
	This application is a continuation of U.S. Application No. 15/678,193 filed on August 16, 2017, which is a continuation of U.S. Application No. 13/686,982 filed on November 28, 2012 (now issued U.S. Patent No. 9,767,453), which claims the benefit of U.S. Provisional Application No. 61/602,404 filed on February 23, 2012.  See MPEP §201.07.  In accordance with MPEP §609.02 A.2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A.2.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 5/5/2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, due to the excessively lengthy Information Disclosure Statement’s submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
	The drawings submitted on January 29, 2021 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,767,453.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1 and 11 of the instant application differ from claims 1 and 12 of the ‘453 patent because claims 1 and 11 in the instant application do not recite: where the mobile device stores and/or provides a secondary security credential in an electronic wallet; in response to successfully verifying the security input against the card security credential of the electronic payment card, determining, based on a user-selectable rule stored at the mobile device, if the secondary security credential is required to be verified, and if the secondary security credential is determined to be required, verifying the secondary security credential with a secondary security input; or in response to one of (i) determining that verifying the secondary security credential is not required and (ii) successfully verifying the secondary security credential sending, from the mobile device, the card payment information, and a confirmation data signal.  However, it would have been obvious to a person of ordinary skill in the art to modify claims 1 and 12 of the ‘453 patent to achieve the recited functions and/or structure found in independent claims 1 and 11 of Application no. 17/161,721 (i.e. the instant application) because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,937,022 in view of Khan et al. (WO 2010/078530 A2) (“Khan”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1 and 11 of the ‘022 patent differ, in part, from claims 1 and 11 of the instant application because claims 1 and 11 of the ‘022 patent do not recite: receiving, at a coordination server, a request to conduct the electronic commerce transaction; or sending, from the coordination server, an activation message to the mobile device to activate the electronic wallet.  However, claims 1 and 11 of the ‘022 patent indicate/recite that the mobile device receives an activation message in response to a request to conduct the electronic commerce transaction.  Additionally, the prior art of Khan discloses where a coordination server (i.e. OTA provisioning server) receives a request to conduct the electronic commerce transaction (i.e. a request to download a selected electronic loyalty reward certificate).  Kahn p. 10 lines 16-30.  Khan further discloses where the coordination server (i.e. OTA provisioning server) sends an activation message (i.e. a control short message) to the mobile device (i.e. to the mobile device 102) to activate the electronic wallet (i.e. to activate the wallet client application).  Kahn p. 13 lines 15-20.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made modify claims 1 and 11 of the ‘022 patent to include receiving, at a coordination server, a request to conduct the electronic commerce transaction; and sending, from the coordination server, an activation message to the mobile device to activate the electronic wallet.  One would have been motivated to include these features in order to allow a user to select a payment card from their electronic wallet when making a purchase via a mobile device.
Claims 1 and 11 of the instant application also differ, in part, from claims 1 and 11 of ‘022 patent application because claims 1 and 11 of the instant application do not recite: where the mobile device stores and/or provides a secondary security credential in an electronic wallet; in response to successfully verifying the security input against the card security credential of the electronic payment card, determining, based on a user-selectable rule stored at the mobile device, if the secondary security credential is required to be verified, and if the secondary security credential is determined to be required, verifying the secondary security credential with a secondary security input; or in response to one of (i) determining that verifying the secondary security credential is not required and (ii) successfully verifying the secondary security credential sending, from the mobile device, the card payment information, and a confirmation data signal.  However, it would have been obvious to a person of ordinary skill in the art to modify claims 1 and 11 of the ‘022 patent to achieve the recited functions and/or structure found in independent claims 1 and 11 of Application no. 17/161,721 (i.e. the instant application) because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Objections
	Claims 1 and 11 are objected to for the following informalities:
	Claim 1 recites the limitation “the secondary security credential” as in “the electronic payment card comprising: card payment information, and a card security credential against which a presence of the electronic payment card is verified to enable a "Card Present" transaction and the card security credential is different from the secondary security credential.”  There is insufficient antecedent basis for this limitation in the claim.  The preliminary amendment submitted by applicant on May 5, 2021 removed the language which introduced the secondary security credential.  In order to further prosecution, Examiner has interpreted “the secondary security credential” to be “a secondary security credential.”
	Examiner further notes that claim 8 recites “a secondary security credential.”  In order to further prosecution, Examiner has interpreted the “second security credential” recited in claim 1 and claim 8 to be the same “second security credential.”  Since the subject matter of claims 1, 8, 9 and 10 all relate, in some manner, to a “secondary security credential,” further amendments to one or more of these claims may be necessary in order to maintain proper antecedent basis.

	Claim 11 recites the limitation “the secondary security credential” as in “the electronic payment card comprising: card payment information, and a card security credential against which a presence of the electronic payment card is verified to enable a "Card Present" transaction and the card security credential is different from the secondary security credential.”  There is insufficient antecedent basis for this limitation in the claim.  The preliminary amendment submitted by applicant on May 5, 2021 removed the language which introduced the secondary security credential.  In order to further prosecution, Examiner has interpreted “the secondary security credential” to be “a secondary security credential.”
	Examiner further notes that claim 18 recites “a secondary security credential.”  In order to further prosecution, Examiner has interpreted the “second security credential” recited in claim 11 and claim 18 to be the same “second security credential.”  Since the subject matter of claims 11, 18, 19 and 20 all relate, in some manner, to a “secondary security credential,” further amendments to one or more of these claims may be necessary in order to maintain proper antecedent basis.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-4, 7, 11-14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan et al. (WO 2010/078530 A2) (“Khan”), in view of Fischer (US 2012/0179558 A1), in view of Gupta et al. (WO 2005/086593 A2) (“Gupta”).  
Regarding Claim 1:  Kahn discloses a method of processing payment during an electronic commerce transaction, the method comprising:
storing, in an electronic wallet of a mobile device, an electronic payment card (See at least Kahn p.4 lines 24-26 “electronic loyalty reward certificates (e.g., an electronic prepaid softcard)”; p.5 line 30 – p.6 line 11; p. 10 lines 26-30.  Where a mobile device has an electronic wallet/wallet client application storing an electronic payment card/softcard.), the electronic payment card comprising:
card payment information (See at least Kahn p. 9 line 21 – p. 10 line 10: “reward certificate data”), and
a card security credential (See at least Kahn p. 9 line 21 – p. 10 line 10: “personalization data (e.g., a password)”); 
receiving, at a coordination server, a request to conduct the electronic commerce transaction (See at least See at least Kahn p. 10 lines 16-30 “the wallet client may be used to transmit a request to OTA provisioning server 112 to start the download of a selected electronic loyalty reward certificate from OTA provisioning server 112”; p.5 lines 21-26);
sending, from the coordination server, an activation message to the mobile device to activate the electronic wallet (See at least Kahn p. 13 lines 15-20: “a control short message may be generated by OTA provisioning server 112 that is sent to mobile device 102 via SMS gateway 114. Namely, the control SMS may comprise a control (binary) short message service (SMS) message that serves to instruct the recipient's NFC enabled mobile device to activate a wallet client application”); 
receiving, at the mobile device, a card selection input indicating selection of the electronic payment card stored in the electronic wallet for payment in the electronic commerce transaction (See at least Kahn p. 10 lines 29-30: “The user may then use mobile device 102 to select the loyalty reward softcard to be used in the payment transaction.”, also p. 6 lines 9-11 “the user opens the wallet client and subsequently selects a particular electronic loyalty card in the wallet client and selects a "redemption" option provided by the mobile device.”);
in response to receiving the card selection input, verifying, at the mobile device, a security input against the card security credential of the electronic payment card  (See at least Kahn p. 10 lines 7-10: “electronic loyalty reward certificates preloaded with a value that exceeds a certain threshold (e.g., $100 gift card) may be stored in the secure element over a secure connection using personalization data (e.g., a password)”.  Where the security input (i.e. an inputted password) is verified against the card security credential (i.e. personalization data comprising a password) of the electronic payment card/softcard in response to receiving a card selection input for a softcard that exceeds a certain value threshold.). 
	Kahn substantially discloses the claimed invention including the use of an electronic payment card/electronic loyalty soft card and a card security credential (i.e. personalization data in the form of a password).  Kahn p. 10 line 3 - p. 11 line 3.  Kahn further discloses the sending of the card payment information and the need to enter a card security credential (i.e. personalization data in the form of a password) when a selected card has a value exceeding a certain threshold.  Kahn p. 10 line 3 - p. 11 line 3.  However, Kahn does not explicitly disclose:  where the electronic payment card comprises a card security credential against which a presence of the electronic payment card is verified to enable a "Card Present" transaction and the card security credential is different from the secondary security credential; or in response to successfully verifying the security input against the card security credential of the electronic payment card, sending, from the mobile device, the card payment information, and a confirmation data signal confirming the presence of the electronic payment card during the verifying, for use in completing the electronic commerce transaction.
	Fischer, on the other hand, teaches:
where the card security credential is different from the secondary security credential (See at least Fischer ¶0008-0011; ¶¶0036-0041; ¶0068; Fig. 2.  Where the card security credential (i.e. primary authentication, e.g., a four-digit pin) is different from the secondary security credential (i.e. secondary authentication, e.g., a special passcode).). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made modify Kahn’s method of conducting a transaction via the use of a mobile device having an electronic wallet, to include the teachings of Fischer, in order to allow a user to protect and define access to any number of services, transactions, settings, or other sensitive information in a completely flexible way (Fischer ¶0062).
	Additionally, Gupta teaches:
where the electronic payment card comprises a card security credential against which a presence of the electronic payment card is verified to enable a "Card Present" transaction (See at least Gupta p. 4 lines 10-25; p. 10 lines 1-11; p. 14 lines 1-3.  Where the electronic payment card (i.e. Debit/Credit Card on Customer's Mobile Phone) comprises a card security credential (i.e. PIN) against which a presence of the electronic payment card is verified to enable a "Card Present" transaction.);
in response to successfully verifying the security input against the card security credential of the electronic payment card, sending, from the mobile device, 
the card payment information (See at least Gupta p. 4 lines 10-25; p. 10 lines 1-11; p. 14 lines 1-3.  Where in response to successfully verifying the security input against the card security credential of the electronic payment card (i.e. upon successful PIN entry), sending, from the mobile device (i.e. confirmation response message originating from customer mobile), the card payment information (i.e. transaction data).), and 
a confirmation data signal confirming the presence of the electronic payment card during the verifying (See at least Gupta p. 4 lines 10-25; p. 10 lines 1-11; p. 14 lines 1-3.  Where in response to successfully verifying the security input against the card security credential of the electronic payment card (i.e. upon successful PIN entry), sending, from the mobile device (i.e. confirmation response message originating from customer mobile), a confirmation data signal confirming the presence of the electronic payment card during the verifying (i.e. an Application Request Cryptogram (ARQC)).),
for use in completing the electronic commerce transaction (See at least Gupta p. 10 lines 1-27).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kahn’s method of conducting a transaction via the use of a mobile device having an electronic wallet, to include the teachings of Gupta, in order to enable a customer/payer to carry out financial transactions from his/her mobile phone with debit/credit cards configured on the mobile phone (Gupta p. 2 lines 1-4).
Examiner Note:  The phrase “against which a presence of the electronic payment card is verified to enable a "Card Present" transaction” is merely an intended use of the card security credential.  The phrase “for use in completing the electronic commerce transaction” is merely an intended use of the card payment information and the confirmation data signal.  These portions are given little to no patentable weight because the limitation, or portion thereof, does not claim the functions as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claims 2 and 12:  The combination of Khan, Fischer and Gupta discloses the method of claim 1 and the system of claim 11.  Gupta further discloses wherein the card payment information and the confirmation data signal are sent to a merchant processing gateway for authorization, and wherein the electronic commerce transaction is completed if the electronic payment card is authorized by the merchant processing gateway for use in the electronic commerce transaction  (See at least Gupta p. 10 lines 1-27.  Where the card payment information (i.e. transaction data) and the confirmation data signal (i.e. an Application Request Cryptogram (ARQC)) are sent to a merchant processing gateway (i.e. mCheque VTAS) for authorization, and wherein the electronic commerce transaction is completed if the electronic payment card is authorized by the merchant processing gateway for use in the electronic commerce transaction (i.e. indicated by receiving the transaction authorization).).
Examiner Note:  The portion of the limitation which recites “wherein the electronic commerce transaction is completed if the electronic payment card is authorized by the merchant processing gateway for use in the electronic commerce transaction” is merely a recited intended use of why the card payment information and the confirmation data signal are sent to the merchant processing gateway.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claims 3 and 13:  The combination of Khan, Fischer and Gupta discloses the method of claim 1 and the system of claim 11.  Kahn further discloses wherein the request comprises an identifier for identifying the mobile device when sending the activation message, the identifier being unrelated to the electronic payment card (See at least Kahn p. 9 lines 9-13: “OTA provisioning server 112 sends a control SMS message (or a WAP push or system SMS message) via SMS gateway 114 to NFC enabled mobile device 102 using the mobile phone number provided by loyalty management server 108 (which originally received the phone number from mobile device 102).” – Where the mobile phone number is the unrelated identifier.).
Examiner Note:  The phrase “wherein the request comprises an identifier for identifying the mobile device when sending the activation message” is non-functional descriptive material as it only describes, at least in part, the contents of the request, however the fact that the request contains this particular information fails to affect how any of the positively recited steps are performed.  For example, applicant is not positively reciting a step where the mobile device is identified (e.g., in a database) using the identifier.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 4 and 14:  The combination of Khan, Fischer and Gupta discloses the method of claim 3 and the system of claim 13.  Kahn further discloses wherein the identifier comprises a phone number and the activation message comprises a Short Message Service (SMS) message (See at least Kahn p. 9 lines 9-15: “OTA provisioning server 112 sends a control SMS message (or a WAP push or system SMS message) via SMS gateway 114 to NFC enabled mobile device 102 using the mobile phone number provided by loyalty management server 108 (which originally received the phone number from mobile device 102). In response, NFC enabled mobile device 102 may read the SMS control message content, which triggers the midlet application (e.g., wallet client application)”).

Regarding Claims 7 and 17:  The combination of Khan, Fischer and Gupta discloses the method of claim 1 and the system of claim 11.  Kahn further discloses wherein the mobile device comprises a secure element and the electronic wallet stores the payment card on the secure element (See at least Kahn p. 10 lines 5-7: “the electronic loyalty reward certificate data and personalization data may also be stored on a secure element validated within mobile device 102.”, also p. 5 line 31 – p. 6 line 3:  “A wallet client application may comprise a software application (e.g., a midlet or smart card web server applications) that manages multiple softcards stored on a mobile device, such as credit cards, debit cards, electronic loyalty cards, electronic loyalty reward certificates, electronic coupons, electronic tickets, and the like.”).

Regarding Claim 11:  Kahn discloses a system for processing payment during an electronic commerce transaction, the system comprising:
a mobile device comprising a device processor and a device memory storing a first plurality of instructions, which when executed by the device processor, causes the device processor to provide an electronic wallet storing an electronic payment card (See at least Kahn p. 2 line 31 – p. 3 line 11; p.4 lines 24-26 “electronic loyalty reward certificates (e.g., an electronic prepaid softcard)”; p.5 line 30 – p.6 line 11; p. 10 lines 26-30.  Where a mobile device (i.e. mobile device) comprising a device processor (i.e. processor) and a device memory (i.e. memory) storing a first plurality of instructions, which when executed by the device processor, causes the device processor to provide an electronic wallet (i.e. wallet client) storing an electronic payment card (i.e. softcard).), the electronic payment card comprising:
card payment information (See at least Kahn p. 9 line 21 – p. 10 line 10: “reward certificate data”), and
a card security credential (See at least Kahn p. 9 line 21 – p. 10 line 10: “personalization data (e.g., a password)”); 
a coordination server comprising a server processor and a server memory storing a second plurality of instructions, which when executed by the server processor (See at least See at least Kahn p. 4 line 21 – p. 5 line 4 “OTA provisioning server 112”; Fig. 2.), cause the server processor to:
receiving a request to conduct the electronic commerce transaction (See at least See at least Kahn p. 10 lines 16-30 “the wallet client may be used to transmit a request to OTA provisioning server 112 to start the download of a selected electronic loyalty reward certificate from OTA provisioning server 112”; p.5 lines 21-26);
sending an activation message to the mobile device to activate the electronic wallet (See at least Kahn p. 13 lines 15-20: “a control short message may be generated by OTA provisioning server 112 that is sent to mobile device 102 via SMS gateway 114. Namely, the control SMS may comprise a control (binary) short message service (SMS) message that serves to instruct the recipient's NFC enabled mobile device to activate a wallet client application”); 
wherein, the mobile device is further configured to:
receiving a card selection input indicating selection of the electronic payment card stored in the electronic wallet for payment in the electronic commerce transaction (See at least Kahn p. 10 lines 29-30: “The user may then use mobile device 102 to select the loyalty reward softcard to be used in the payment transaction.”, also p. 6 lines 9-11 “the user opens the wallet client and subsequently selects a particular electronic loyalty card in the wallet client and selects a "redemption" option provided by the mobile device.”);
in response to receiving the card selection input, verify a security input against the card security credential of the electronic payment card  (See at least Kahn p. 10 lines 7-10: “electronic loyalty reward certificates preloaded with a value that exceeds a certain threshold (e.g., $100 gift card) may be stored in the secure element over a secure connection using personalization data (e.g., a password)”.  Where the security input (i.e. an inputted password) is verified against the card security credential (i.e. personalization data comprising a password) of the electronic payment card/softcard in response to receiving a card selection input for a softcard that exceeds a certain value threshold.). 
	Kahn substantially discloses the claimed invention including the use of an electronic payment card/electronic loyalty soft card and a card security credential (i.e. personalization data in the form of a password).  Kahn p. 10 line 3 - p. 11 line 3.  Kahn further discloses the sending of the card payment information and the need to enter a card security credential (i.e. personalization data in the form of a password) when a selected card has a value exceeding a certain threshold.  Kahn p. 10 line 3 - p. 11 line 3.  However, Kahn does not explicitly disclose:  where the electronic payment card comprises a card security credential against which a presence of the electronic payment card is verified to enable a "Card Present" transaction and the card security credential is different from the secondary security credential; or in response to successfully verifying the security input against the card security credential of the electronic payment card, sending, from the mobile device, the card payment information, and a confirmation data signal confirming the presence of the electronic payment card during the verifying, for use in completing the electronic commerce transaction.
	Fischer, on the other hand, teaches:
where the card security credential is different from the secondary security credential (See at least Fischer ¶0008-0011; ¶¶0036-0041; ¶0068; Fig. 2.  Where the card security credential (i.e. primary authentication, e.g., a four-digit pin) is different from the secondary security credential (i.e. secondary authentication, e.g., a special passcode).). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made modify Kahn’s method of conducting a transaction via the use of a mobile device having an electronic wallet, to include the teachings of Fischer, in order to allow a user to protect and define access to any number of services, transactions, settings, or other sensitive information in a completely flexible way (Fischer ¶0062).
	Additionally, Gupta teaches:
where the electronic payment card comprises a card security credential against which a presence of the electronic payment card is verified to enable a "Card Present" transaction (See at least Gupta p. 4 lines 10-25; p. 10 lines 1-11; p. 14 lines 1-3.  Where the electronic payment card (i.e. Debit/Credit Card on Customer's Mobile Phone) comprises a card security credential (i.e. PIN) against which a presence of the electronic payment card is verified to enable a "Card Present" transaction.);
in response to successfully verifying the security input against the card security credential of the electronic payment card, sending, from the mobile device, 
the card payment information (See at least Gupta p. 4 lines 10-25; p. 10 lines 1-11; p. 14 lines 1-3.  Where in response to successfully verifying the security input against the card security credential of the electronic payment card (i.e. upon successful PIN entry), sending, from the mobile device (i.e. confirmation response message originating from customer mobile), the card payment information (i.e. transaction data).), and 
a confirmation data signal confirming the presence of the electronic payment card during the verifying (See at least Gupta p. 4 lines 10-25; p. 10 lines 1-11; p. 14 lines 1-3.  Where in response to successfully verifying the security input against the card security credential of the electronic payment card (i.e. upon successful PIN entry), sending, from the mobile device (i.e. confirmation response message originating from customer mobile), a confirmation data signal confirming the presence of the electronic payment card during the verifying (i.e. an Application Request Cryptogram (ARQC)).),
for use in completing the electronic commerce transaction (See at least Gupta p. 10 lines 1-27).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kahn’s method of conducting a transaction via the use of a mobile device having an electronic wallet, to include the teachings of Gupta, in order to enable a customer/payer to carry out financial transactions from his/her mobile phone with debit/credit cards configured on the mobile phone (Gupta p. 2 lines 1-4).
Examiner Note:  The phrase “against which a presence of the electronic payment card is verified to enable a "Card Present" transaction” is merely an intended use of the card security credential.  The phrase “for use in completing the electronic commerce transaction” is merely an intended use of the card payment information and the confirmation data signal.  These portions are given little to no patentable weight because the limitation, or portion thereof, does not claim the functions as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

	Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan in view of Fischer in view of Gupta, as applied above, and further in view of Goldthwaite et al. (US 2004/0019564 A1) (“Goldthwaite”).
Regarding Claims 5 and 15:  The combination of Khan, Fischer and Gupta discloses the method of claim 1 and the system of claim 11.  However, Kahn does not explicitly discloses wherein the electronic commerce transaction is initiated by a purchaser device connecting to a merchant server, and the request to conduct the electronic commerce transaction is received from one of: the merchant server or the purchaser device.	Goldthwaite, on the other hand, further teaches wherein the electronic commerce transaction is initiated by a purchaser device connecting to a merchant server, and the request to conduct the electronic commerce transaction is received from one of: the merchant server or the purchaser device (See at least Goldthwaite ¶0037; ¶0051; Fig. 2; Claim 1.  Where the electronic commerce transaction is initiated (“customer initiated”) by a purchaser device/PC connecting to the merchant server/merchant site.  Where the request to conduct the electronic commerce transaction is received from the merchant server, is met by the merchant server routing the customer’s mobile phone number to the payment server so that an SMS message can be sent to the customers mobile phone asking for authorization for the purchase.).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Goldthwaite, into Kahn’s method of conducting a transaction via the use of a mobile device having an electronic wallet, in order to offer a dramatic decrease in payment card fraud while allowing a customer to use a personal trusted mobile communication device to interact remotely with an authentication system and a payment server (Goldthwaite ¶0018).

	Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan in view of Fischer in view of Gupta, as applied above, and further in view of Whytock et al. (US 2008/0067232 A1) (“Whytock”).Regarding Claims 6 and 16:  The combination of Khan, Fischer and Gupta discloses the method of claim 1 and the system of claim 11.  Gupta further teaches wherein the card security credential comprises a Personal Identification Number (PIN) for the electronic payment card and the security input comprises a PIN received as input into the mobile device, and wherein the verifying comprises determining whether the inputted PIN matches the PIN (See at least Gupta p. 4 lines 10-25; p. 10 lines 1-11;p. 14 lines 1-3.  Wherein the card security credential comprises a PIN for the electronic payment card (i.e. a PIN for the Debit/Credit Card on Customer's Mobile Phone) and the security input comprises a PIN received as input into the mobile device, and wherein the verifying comprises determining whether the inputted PIN matches the PIN (i.e. upon successful PIN entry).).	The combination of Khan, Fischer, and Gupta substantially disclose the claimed invention including the use of an electronic payment card/soft card and the storing of a card security credential (e.g. personalization data in the form of a password) in the secure element of a mobile device (Kahn p.4 lines 24-26; p. 10 lines 3-10) and the verification of a PIN for a payment card (Gupta p. 4 lines 10-25; p. 10 lines 1-11;p. 14 lines 1-3).  However, the combination does not explicitly disclose that the card security credential (e.g. the Personal Identification Number (PIN)) is encrypted.	Whytock, on the other hand, teaches that the card security credential (e.g. the Personal Identification Number (PIN)) is encrypted, and wherein the verifying comprises determining whether the inputted PIN matches the encrypted PIN (See at least Whytock ¶0031 “a user inserts a card bearing a magnetic strip and/or an encrypted data chip, usually a bank card, into the card slot 104. The card reader 206 reads the magnetic strip or encrypted data chip to obtain details associated with the card, including encrypted Personal Identification Number (PIN) data. The screen 102 is then used to display a message asking the user to enter a PIN, which the user then enters using the key pad 106. The input made is supplied to the encrypting PIN pad 202, which encrypts the entered number. The result of this encryption is compared with the encrypted PIN data read from the card and, assuming that there is a match, the user can access services”).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Whytock into Kahn’s method of storing a card security credential in the secure element in order to provide a method which allows a user to authenticate themselves via a PIN in order to access protected services (Whytock ¶0031).

	Claims 8-10 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan in view of Fischer in view of Gupta, as applied above, and further in view of Grigg et al. (US 2012/0221475 A1) (“Grigg”).
Regarding Claims 8 and 18:  The combination of Khan, Fischer and Gupta discloses the method of claim 1 and the system of claim 11.  Fisher further discloses wherein the electronic wallet stores a secondary security credential that is available for verification (See at least Fischer ¶0008-0011; ¶¶0036-0041; ¶0068; Fig. 2.  Where a secondary security credential (i.e. secondary authentication) for verification is stored (e.g., when the customer configures their settings) in an electronic wallet (i.e. e-wallet).), and the method further comprises:
determining, based on a user-selectable rule, if the secondary security credential is required to be verified (See at least Fischer ¶¶0010-0011 “the second component of the preferred embodiment of the present invention is configurable security. In essence, rather than have the bank or financial institution decide on your security, the present invention allows the customer to select the code, passwords or other mechanisms that will be required in order to unlock one or more "approval" levels. This could be account specific, based on amounts, location, merchant type, or any other variable that defines the "context" of the transaction.”; ¶¶0036-0040; ¶0058; ¶¶0061-0065 “the security settings 1405 presented to the user would also allow them to set additional restrictions or authentication requirements responsive to the type and size of transaction ($>500).”; Fig. 2); and
if the secondary security credential is determined to be required, verifying the secondary security credential with a secondary security input (See at least Fischer ¶¶0010-0011; ¶¶0036-0040; ¶0058; ¶¶0061-0065; ¶0068 “the sequence could involve submitting a code, performing an action, verifying one or more stored biometric data fields or any number of other additional sequencing steps”; Fig. 2).
	The combination of Kahn, Fischer, and Gupta substantially discloses the claimed invention, however, the combination does not explicitly disclose that the user-selectable rule is stored at the mobile device.	Grigg, on the other hand, teaches that the user-selectable rule is stored at the mobile device (See at least Grigg ¶0029 “The authentication module includes the security features provided by the user as well as any hardware and/or software used to compare an input from the user to those security features. The permission module and the authentication module can be hosted completely on the mobile device, completely on a remote server, or partially on both the mobile device and the remote server.”; ¶0034; ¶0038).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Grigg’s into Kahn’s method of conducting a transaction via the use of a mobile device having an electronic wallet in order to allow each user to customize a security protocol for conducting financial transactions with ease, security, and speed. (Grigg ¶0044).

Regarding Claims 9 and 19:  The combination of Khan, Fischer, Gupta and Grigg discloses the method of claim 8 and the system of claim 18.  Kahn discloses the use of an electronic payment card/electronic loyalty soft card and a card security credential/(i.e. personalization data in the form of a password).  Kahn p. 10 line 3 - p. 11 line 3.  Kahn further discloses the sending of the card payment information and the need to enter a card security credential (i.e. personalization data in the form of a password) when a selected card has a value exceeding a certain threshold.  Kahn p. 10 line 3 - p. 11 line 3.  However, Kahn does not explicitly disclose wherein the user-selectable rule comprises a trigger amount, and the determining comprises assessing whether an amount of the electronic commerce transaction is one of: less than the trigger amount or greater than the trigger amount.	Fischer, on the other hand, further teaches wherein the user-selectable rule comprises a trigger amount, and the determining comprises assessing whether an amount of the electronic commerce transaction is one of: less than the trigger amount or greater than the trigger amount (See at least Fischer ¶¶0010-0011 “the second component of the preferred embodiment of the present invention is configurable security. In essence, rather than have the bank or financial institution decide on your security, the present invention allows the customer to select the code, passwords or other mechanisms that will be required in order to unlock one or more "approval" levels. This could be account specific, based on amounts, location, merchant type, or any other variable that defines the "context" of the transaction.”; ¶¶0036-0040; ¶0058; ¶¶0061-0065 “the security settings 1405 presented to the user would also allow them to set additional restrictions or authentication requirements responsive to the type and size of transaction ($>500).”; Fig. 2).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Fischer into Kahn’s method of conducting a transaction via the use of a mobile device having an electronic wallet in order to allow a user to protect and define access to any number of services, transactions, settings, or other sensitive information in a completely flexible way (Fischer ¶0062).

Regarding Claims 10 and 20:  The combination of Khan, Fischer, Gupta and Grigg discloses the method of claim 8 and the system of claim 18.  Kahn substantially discloses the claimed invention including the use of an electronic payment card/electronic loyalty soft card and a card security credential/(i.e. personalization data in the form of a password).  Kahn p. 10 line 3 - p. 11 line 3.  Kahn further discloses the sending of the card payment information and the need to enter a card security credential/(i.e. personalization data in the form of a password) when a selected card has a value exceeding a certain threshold.  Kahn p. 10 line 3 - p. 11 line 3.  However, Kahn does not explicitly disclose wherein the user-selectable rule comprises a predetermined electronic payment card for which verification of the secondary security credential would be required when selected for payment, and the determining comprises assessing whether the selected electronic payment card for payment in the electronic commerce transaction corresponds to the predetermined electronic payment card.	Fischer, on the other hand, further teaches wherein the user-selectable rule comprises a predetermined electronic payment card for which verification of the secondary security credential would be required when selected for payment, and the determining comprises assessing whether the selected electronic payment card for payment in the electronic commerce transaction corresponds to the predetermined electronic payment card (See at least Fischer ¶¶0010-0011 “the second component of the preferred embodiment of the present invention is configurable security. In essence, rather than have the bank or financial institution decide on your security, the present invention allows the customer to select the code, passwords or other mechanisms that will be required in order to unlock one or more "approval" levels. This could be account specific, based on amounts, location, merchant type, or any other variable that defines the "context" of the transaction.”; ¶0013; ¶¶0036-0040 “the customer can select and secure their accounts in whatever manner that they wish. Rather than be a one size fits all, the customer can now decide which accounts present a greater risk and therefore justify more security before being approved. In this way, a customer may personalize their entire financial framework for each type of account, card or merchant”; ¶0058; ¶¶0061-0065; Fig. 2).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Fischer into Kahn’s method of conducting a transaction via the use of a mobile device having an electronic wallet in order to allow a user to protect and define access to any number of services, transactions, settings, or other sensitive information in a completely flexible way (Fischer ¶0062).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Jain (US 2009/0070272 A1) discloses where a security input (e.g., PIN, biometric information) is verified against a security credential (e.g., PIN) at a mobile device (i.e. intelligent card).  The mobile device (i.e. intelligent card) stores the security credential locally on the device.  Jain [0074]; [0076]; [0079]; Fig. 7B; Jain Claim 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        September 22, 2022


/STEVEN S KIM/Primary Examiner, Art Unit 3685